Exhibit 10.33



Kemper Corporation 2009 Performance Incentive Plan






ANNUAL INCENTIVE AWARD AGREEMENT




This ANNUAL INCENTIVE AWARD AGREEMENT (“Agreement”) is made as of this ______
day of ___________, 2___ (“Grant Date”) between [EMPLOYER NAME] (the “Company”),
and «name» (the “Award Holder”).


SIGNATURES
        
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.


COMPANY                PARTICIPANT




By: [E-SIGNATURE] _______________________
Name & Title                «name»
    


RECITALS
        
A.    The Compensation Committee of the Board of Directors of Kemper Corporation
(the “Committee”) has adopted the 2009 Performance Incentive Plan, including any
and all amendments to date (the “Plan”).


B.    The Plan provides for the granting of annual and multi-year incentive
awards to selected employees of Kemper Corporation or any of its affiliates.


NOW, THEREFORE, the parties hereto agree as follows:


1.    Grant. The Company grants to the Award Holder an annual incentive award on
the terms and conditions hereinafter set forth (the “Award”), subject to the
provisions set forth on Exhibit A.


2.    Vesting and Forfeiture.


(a)    Performance Period. The Performance Period (the “Performance Period”) for
this Award shall be the period set forth in the attached Exhibit. Subject to

Annual PIP Award    February 2014



--------------------------------------------------------------------------------



the forfeiture and early vesting provisions referenced in Section 2(b) below,
the Award will vest on the last day of the Performance Period only to the extent
set forth and in accordance with the terms of Exhibit A with regard to the
performance condition(s) referenced therein.


(b)    Forfeiture or Early Vesting upon Retirement, Death, Disability or Other
Events. During the Performance Period, the Award may be subject to forfeiture or
early vesting upon the termination of the Award Holder’s employment due to
retirement, death, disability or other events as provided in Section (d) below,
or as otherwise provided in accordance with the provisions of Articles 6 or 11
of the Plan, which are incorporated in and made a part of this Agreement.


(c)     Certain Definitions.
(i) “Service” means that the Award Holder is employed by the Company or an
Affiliate.
(ii) “Retirement Eligible” means that the Award Holder has either attained age
60 and completed 10 years of Service as an Employee or attained age 65 and
completed 5 years of Service as an Employee.
(d)     Retirement Eligible. (i) Except as otherwise provided in (d)(ii), if the
Award Holder is Retirement Eligible but not in Service on the last day of the
Performance Period (“Vesting Date”), a payout of the Award shall be due, to the
extent earned, based upon the actual results relative to the applicable
performance goal(s) for such Award for the original Performance Period, but
reduced on a pro-rata basis by multiplying the amounts that would have been
payable under the Award for the original Performance Period by a fraction, the
numerator of which is the number of full months in the Performance Period during
which the Participant was an active Employee and the denominator of which is the
total number of months in the original Performance Period. A partial month
worked shall be counted as a full month if the Participant was an active
Employee for fifteen (15) days or more in that month. The Award shall be paid,
in cash, as soon as practicable after the completion of the original Performance
Period when Award payouts are made to active Employees (but in no event later
than March 15 of the calendar year immediately following the end of the
Performance Period).
(ii) If, on or prior to the Vesting Date, as defined in (d)(i) above, the Award
Holder is Retirement Eligible and either (A) becomes an employee of a competitor
of the Company or any of its Affiliates or otherwise engages in any activity
that is competitive with the Company or any of its Affiliates, as determined by
the Company in its sole discretion, or (B) the Award Holder’s Service is
terminated for Substantial Cause, then the Award shall be forfeited to the
Company.
3.    Withholding of Taxes; Section 409A. The Company shall withhold from any
payouts under the Award the amounts the Company is required to withhold to
satisfy any applicable tax withholding requirements based on minimum statutory
withholding rates for

2
    
Annual PIP Award    February 2014



--------------------------------------------------------------------------------



federal and state tax purposes, including any payroll taxes. The Company intends
that the Award hereunder shall either be exempt from the application of, or
compliant with, the requirements of Section 409A and this Award Agreement shall
be interpreted and administered in accordance with such intent. In no event
shall the Company and/or its Affiliates be liable for any tax, interest or
penalties that may be imposed on the Award Holder (or the Award Holder’s estate)
under Section 409A.


4.    No Assignment or Other Transfer. Neither this Agreement, the Award or any
rights and privileges granted hereby may be transferred, assigned, pledged or
hypothecated in any way, whether by operation of the law or otherwise, except by
will or the laws of descent and distribution. Without limiting the generality of
the preceding sentence, no rights or privileges granted hereby may be assigned
or otherwise transferred to the spouse or former spouse of the Award Holder
pursuant to any divorce proceedings, settlement or judgment. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Agreement,
the Award or any other rights or privileges granted hereby contrary to the
provisions hereof shall be null and void and of no force or effect.


5.    Participation by Award Holder in Other Company Plans. Nothing herein
contained shall affect the right of the Award Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any subsidiary or affiliate of the Company, subject in each case, to the terms
and conditions of any such plan or program.


6.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ the Award Holder, to restrict the
right of the Company or any of its subsidiaries or affiliates to discharge the
Award Holder or to modify, extend or otherwise affect in any manner whatsoever,
the terms of any employment agreement which may exist between the Award Holder
and the Company or any of its subsidiaries or affiliates.


7.    Agreement Subject to Award Plan. The Award hereby granted is subject to,
and the Company and the Award Holder agree to be bound by, all of the terms and
conditions of the Plan, as the same may be amended from time to time hereafter
in accordance with the terms thereof, but no such amendment shall adversely
affect the Award Holder's rights under this Agreement without the prior written
consent of the Award Holder. To the extent that the terms or conditions of this
Agreement conflict with the terms or conditions of the Plan, the Plan shall
govern.


8.    Arbitration. Notwithstanding the terms of any other agreement in effect
between the parties, all disputes related to this Agreement or any RSUs granted
hereunder shall be submitted to final and binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”) as amended from time to time. A copy of
the AAA Rules is available to the Award Holder upon written request to the
Company’s Director of Human Resources at One East Wacker Drive,

3
    
Annual PIP Award    February 2014



--------------------------------------------------------------------------------



Chicago, Illinois 60601 (or such other address as the Company may specify from
time to time), or may be obtained online at: www.adr.org.
To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a Demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules, in which event such dispute shall be
mediated. If mediation does not fully resolve the dispute or if neither party
requests mediation, then the matter will be subject to arbitration before a
single arbitrator who shall have the power to award any types of legal or
equitable relief (other than punitive damages) available in a court of competent
jurisdiction, including, but not limited to, attorneys’ fees and costs, and all
defenses that would be applicable in a court of competent jurisdiction shall be
available. Unless provided otherwise in the arbitrator’s award, each party will
pay its own attorneys’ fees and costs. To the extent required by law or the AAA
Rules, all administrative costs of arbitration (including reimbursement of
filing fees) and the fees of the arbitrator will be paid by the Company. The
parties agree that no class action proceedings (or joinder or consolidation with
claims of any other person) may be brought in connection with this Agreement
without the written consent of both parties.


9.    Governing Law. This Agreement and any disputes hereunder shall be governed
by and interpreted in accordance with the laws of the State of Delaware, without
application of its conflicts of laws principles, and the Federal Arbitration
Act.


10.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Award granted hereby and may not be
amended except in a writing signed by both the Company and the Award Holder. If
any provision of this Agreement is deemed invalid, it shall be modified to the
extent possible and minimally necessary to be enforceable, and, in any event,
the remainder of this Agreement will be in full force and effect.




<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY>


11.    Clawbacks. Notwithstanding the terms regarding vesting and forfeiture or
any other provision set forth in this Agreement, including (but not limited to)
Section 2 above, the rights, payments, and benefits with respect to this Award
are subject to reduction, cancellation, forfeiture, or recoupment by the Company
if and to the extent required by applicable law, regulation of the Securities
and Exchange Commission, or rule or listing requirement of the New York Stock
Exchange (collectively “Applicable Requirements”) in connection with an
accounting restatement or under such other circumstances as specified in the
Applicable Requirements. Any action taken by the Company under this provision
shall be made pursuant to the Committee’s determination, which shall be final,
binding and conclusive.

4
    
Annual PIP Award    February 2014



--------------------------------------------------------------------------------





[CORPORATE VERSION]
Exhibit A


To Annual Incentive Award Agreement
Kemper Corporate – ___% Management Group


Overview: This Exhibit A sets forth the terms that will determine the amount of
the cash payout, if any, that the Award Holder may be entitled to receive
pursuant to the Award based on the outcome of the applicable performance
measures over the Performance Period.
Performance Period: January 1, ____ through December 31, ____.
Table 1
Weighted Target Bonus Percentage
Type of Award
Weighted Target Bonus Percentage based on
Individual Performance Measures
Weighted Target Percentage based on
Corporate Performance Measures
Annual PIP Award
__%
__%

Weighted Target Bonus Percentage: The Target Bonus Percentage is expressed as a
percentage of the Award Holder’s Base Salary, as defined below, and is weighted
based on Corporate Performance Measures and Individual Performance Measures (if
applicable) as shown in Table 1.
Base Salary: Base Salary is the Award Holder’s annual base salary in effect as
of April 1 of the Performance Period.
Individual Performance Measures: Individual Performance Measures may be
quantitative or qualitative in nature. If applicable, as shown in Table 1,
Individual Performance Measures will be established by the CEO or the Award
Holder’s Operating Company President or supervisor and evaluated in his or her
sole discretion in determining the payout for the portion of the Award based
upon Individual Performance Measures. In no event can the total payout under all
portions of this Award exceed [ ]% of the Award Holder’s Base Salary.
Corporate Performance Measures: The Corporate Performance Measures applicable to
this Award are Consolidated Operating Profit Margin (weighted 80%) and Earned
Premium Revenue Growth (weighted 20%), as defined herein. The applicable
performance measures are shown in the attached Performance Grid, which shows
Consolidated Operating Profit Margin on the X axis and Earned Premium Revenue
Growth on the Y axis.


Consolidated Operating Profit Margin: Consolidated Operating Profit Margin
(weighted 80%) is defined as Consolidated Net Operating Income (Loss) divided by
Earned Premium Revenues. This measure will incorporate any adjustments made to
applicable operating segment results for variances from estimated catastrophe
losses and loss adjustment expenses in accordance with the “CAT Loss Collar”
approved by the Compensation Committee.



5
    
Annual PIP Award    February 2014



--------------------------------------------------------------------------------



Consolidated Net Operating Income (Loss): Consolidated Net Operating Income
(Loss) is computed by excluding from net income (loss) from continuing
operations the after-tax impact of 1) net realized gains (losses) on sales of
investments, 2) net impairment losses recognized in earnings related to
investments and 3) other significant nonrecurring or infrequent items that may
not be indicative of ongoing operations. Significant non-recurring items are
excluded when (a) the nature of the charge or gain is such that it is reasonably
unlikely to recur within two years, and (b) there has been no similar charge or
gain within the prior two years.


Earned Premium Revenue Growth: Earned Premium Revenue Growth (weighted 80%) is
defined as the percentage increase in Earned Premium Revenues in ____ from such
revenues in ____.


Earned Premium Revenues: Earned Premium Revenues is defined as earned premiums
as reported in the Financial Analysis Summaries or its reporting equivalent for
all insurance company operating segments.
Target Multiplier: At the end of the Performance Period, the Award Holder will
be assigned a Target Multiplier, which is derived from the attached Performance
Grids based on the outcome of the Corporate Performance Measures.
Threshold and Maximum Target Multiplier Levels under Corporate Performance
Measures: Threshold and maximum Target Multiplier levels for Corporate
Performance Measures under the Award are incorporated into the attached
Performance Grids. The threshold Target Multiplier level is set at 25%, below
which no payout will be made, and the maximum Target Multiplier level is set at
200%.
Corporate Award Percentage: The Target Multiplier will be applied against the
Award Holder’s Weighted Target Bonus Percentage for Corporate Performance
Measures to arrive at the Corporate Award Percentage.
Individual Award Percentage: If applicable, an Individual Multiplier will be
determined from an evaluation of the Award Holder’s performance and will be
applied against the Award Holder’s Weighted Target Bonus Percentage for
Individual Performance Measures to arrive at the Individual Award Percentage.
Award Calculation: The determination of the amount of the payout, if any, under
the Award will be calculated by adding the Award Holder's Corporate Award
Percentage and Individual Award Percentage (if any), and multiplying the sum by
the Award Holder's Base Salary.
Corporate Award Percentage = Target Multiplier * Weighted Target Bonus
Percentage for Corporate Measures
Individual Award Percentage = Individual Multiplier * Weighted Target Bonus
Percentage for Individual Measures
Total Award Payable = (Corporate Award Percentage + Individual Award Percentage)
* Base Salary



6
    
Annual PIP Award    February 2014



--------------------------------------------------------------------------------



Illustrative Example: Below is an illustrative example of a calculation for a
potential payout under the Award for a sample Award Holder with a Base Salary of
$100,000 and a Target Bonus Percentage of 10% based on Corporate Performance
Measures and of 10% based on Individual Performance Measures.
Table 2
Illustrative Example


 
Example of Weighted Target Bonus Percentage based on Corporate Performance
Measures
Example of Target Multiplier interpolated from Performance Grid
Example of Corporate Award Percentage (AxB)
Example of Individual Award Percentage
Example of Total Award Percentage (C+D)
Sample Base Salary
Example of Estimated final Cash Award payable under the Plan (ExF)
 
A
B
C
D
E
F
G
 
10.0%
94.4%
9.4%
10%
19.4%
$100,000
$19,440
 



Interpretations and Decisions Related to Award Calculations and Determinations:


(i)
Interpretations.   The Company shall have the reasonable discretion to interpret
or construe ambiguous, unclear or implied terms applicable to this Award
Agreement, and to make any findings of fact necessary to make a calculations or
determination hereunder; and



(ii)
Disagreements.     A decision made in good faith by the Company shall govern and
be binding in the event of any dispute regarding a method of calculation of
performance or a determination of vesting or forfeiture in connection with this
Award.



Adjustments: This Award may be adjusted by the Compensation Committee of the
Kemper Corporation Board of Directors, or by the Kemper Corporation’s Chief
Executive Officer in accordance with the terms of the Plan, including without
limitation, Sections 5.4, 5.5 and 12.2.



7
    
Annual PIP Award    February 2014

